DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 1/20/2021.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Rose (Reg. 63,214) on 3/15/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.  (Currently Amended) A method, comprising:

	determining, via a machine learning system which dynamically created and trained rules to analyze 
	determining, by the deployment scheduler, that the event corresponds with a present time or location of the user; and 
	response to the determination that the event corresponds with the present time or location of the user, transmitting a request to a second device to take an undeployment action for the deployed resource.

10.  (Currently Amended) A system, comprising:
	a deployment scheduler executable by a processor of a device, in communication with a second device;
	wherein the deployment scheduler is configured to:
		identify an event of a calendar of a user, the event lacking an explicit indication for whether a virtual computing environment should be deployed
		determine, via a machine learning system which dynamically created and trained rules to analyze 
		determine that the event corresponds with a present time or location of the user, and 


19.  (Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon that, when executed by a processor of a computing device, cause the computing device to:
	identify an event of a calendar of a user, the event lacking an explicit indication for whether a virtual computing environment should be deployed;
	determine, via a machine learning system which dynamically created and trained rules to analyze 
	determine that the event corresponds with a present time or location of the user; and
	responsive to the determination that the event corresponds with the present time or location of the user, transmit a request to a second device to take an undeployment action for the deployed resource.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:



.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG U KIM/Primary Examiner, Art Unit 2196